In this case, as in similar cases, the expression res ipsaloquitur has been the basis of much of the argument, and I venture to urge upon the attention of the profession in the state an objection to the continued use of it. It adds nothing to the law, has no meaning which is not more clearly expressed for us in English, and brings confusion to our legal discussions. It does not represent a doctrine, is not a legal maxim, and is not a rule. It is merely a common argumentative expression of ancient Latin brought into the language of the law by men who were accustomed to its use in Latin writings. It is to be found used twice, for instance, in one of Cicero's orations, Orat. inDefence of Milo, pars. 53 and 66, and again in a varied form,res ipsa luceat, in the same oration, par. 61. In judicial opinions in England it seems to have been used first in declaring that usury was established by the appearance of an excessive charge on the face of an instrument. Roberts v. Trenayne, Cro. Jac. 508 (1614); Bank of United States v. Waggoner, 9 Pet. (U.S.) 399 (1835).
In the law of negligence, it was first made use of in a remark of Baron Pollock's during the course of argument in Byrne v.Boadle, 2 Haw. C. 721 (1863).
It has been used also in reference to revocation of a license to use a way (Nichols v. Peck, 70 Conn. 441); and in reference to misrepresentations in a sale of goods. Patterson v. Landsberg Son, 7 Fraser (Scotch Court of Sess.), 675. It may just as appropriately be used in argument on any subject, legal or otherwise. Nowhere does it mean more than the colloquial English expression that the facts speak for *Page 41 
themselves, that facts proved naturally afford ground for an inference of some fact inquired about, and so amount to some proof of it. The inference may be one of certainty, as when an excessive interest charge appeared on the face of an instrument, or one or more or less probability only, as when negligence in the care of a barrel of flour was found inferable from its fall out of a warehouse.
In the facts available in the present case I have not been able to see ground for either the inference of negligence in causing the wheels of the car to leave the track, or the second inference of identity of the defendant as the negligent party, if negligence can be assumed. For all that appears, some condition in the street bed may have lifted the car out of the track, and it would seem to me especially likely that such was the cause, for a giving way of anything on the car would seem likely to throw the car off the outside of the curve rather than off to the inside, as here. And we have no warrant for inferring that the defendant was the one who produced a condition in the public street. The street bed was not in its sole control.
URNER and PARKE, JJ., also dissent.